DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2 April 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The outstanding rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are not persuasive or moot based on the new prior art rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the instrumented scale" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of an instrumented scale in claim 1, on which claim 6 depends. For purposes of examination the examiner will interpret claim 6 such that line 3 reads as “an instrumented scale”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042123 to Meyer et al., hereinafter Meyer (previously cited), in view of US 2020/0034501 to Duff et al., hereinafter Duff.
Regarding claim 1, Meyer discloses an apparatus for assessing user frailty (Fig 2A-2B, para 0010), comprising: a housing (Fig 2, 7, 17 show a housing that holds sensors, assessment terminal, etc.) including: a body (see Fig 2, 7: portion surrounding smartphone of mobile assessment terminal 201, 701); a cavity defined within the body (see Fig 2 and 7; para 0061: body includes interior space for housing touchscreen 207, speaker 202, camera 204, microphone 203, etc.); and a handle (any of three handles 211) coupled to the body by two legs (see two legs connecting handle 211 to main body of mobile assessment terminal 201); a force sensor (pressure sensors 213) at least partially disposed within the handle (para 0061: "device 201 has three handles 211 with soft grip features 212 and pressure sensors 213 embedded in the handle grips"); an inertial sensor at least partially disposed within the 
Meyer does not disclose wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing.
However, Duff teaches wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals (para 0183) from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing (para 0186).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus for assessing user health of Meyer wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing, as taught by Duff, for purpose of calculating a precise location and height within the physical structure (para 0186).
Regarding claim 2, Meyer further teaches wherein the one or more signal paths extend through at least one of the two legs that couple the handle to the body (Fig 1, 2A: signal paths denoted by black lines reach pressure sensors 112, 212 so they must travel through one of the legs to reach handle 211 which contains pressure sensors 112, 212).
Regarding claim 3, Meyer further teaches wherein the controller is configured to: receive grip strength data generated by the user via the force sensor (para 0100: "Once the sensed input 301 is received via the terminal device 101, the central processor 104 can process the data"); and determine at least one grip strength metric for the user based on the received grip strength data (para 0100: grip strength given a graded score of 1, 2, 3, 4).
Regarding claim 4, Meyer further teaches wherein the controller is configured to: receive ambulatory mobility data generated by the user via the inertial sensor (para 0088: "clinical parameters obtained via device accelerometry 114 and global position sensors 113...instructions can be provided for the patient to hold the device firmly in his/her hand and lift the device from the bed to a 45 degree angle above the bed for 10 seconds"); and determine the at least one health metric for the user based on the received ambulatory mobility data (para 0083: patient can be scored as a 0,1 based on ambulatory motion).
Regarding claim 7, Meyer further teaches a temperature sensor (para 0019).
Regarding claim 8, Meyer further teaches wherein the housing further includes at least one external connector (para 0061: fastener or clamp; para 0072: device contains USB connection) wherein the at least one external connector is configured to interface with at least one docking station connector (device is capable of interfacing with a docking station connector via USB connection or the damp/fastener; para 0080: wired communication to another device can be considered to be "docked" to it), wherein the apparatus is one of a plurality of apparatuses (Fig 4: three mobile assessment terminals shown), and wherein the apparatus is configured to be docked alongside the plurality of apparatuses within a docking station (multiple devices are capable of interfacing with a docking station connector via respective USB connection or the clamp/fastener; para 0080: wired communication to another device can be considered to be “docked" to it).
Regarding claim 9, Meyer discloses a system, comprising: a server (Fig 4: central monitoring computer); at least one apparatus for assessing user frailty (Fig 2A-2B, para 0010) coupled to the server via at least one communication link (para 0079-0080: assessment terminals communicate with central monitoring computer via at least one communication link over a network), the at least one apparatus comprising: a housing (Fig 2, 7, 17 show a housing that holds sensors, assessment terminal, etc.) including: a body (see Fig 2, 7: portion surrounding smartphone of mobile assessment terminal 201, 701); a cavity defined within the body (see Fig 2 and 7; para 0061: body includes interior space for housing touchscreen 207, speaker 202, camera 204, microphone 203, etc.); and a handle (any of three handles 211) coupled to the body by two legs (see two legs connecting handle 211 to main body of mobile assessment terminal 201); a force sensor (pressure sensors 213) at least partially disposed within the handle (para 0061: "device 201 has three handles 211 with soft grip features 212 and pressure sensors 213 embedded in the handle grips"); an inertial sensor at least partially disposed within the housing (see Fig 1: accelerometer 114 located within mobile assessment terminal 101, 201); and a user interface device at least partially disposed within the cavity (touchscreen interface 207 and central processor 104), the user interface device being coupled to the force sensor and the inertial sensor via one or more signal paths (see Fig 1: pressure sensors 112 and accelerometer 114 are coupled
to processor 104 as denoted by black lines), the user interface device including: a controller (processor 104); and a touchscreen (touch screen interface 110, 207) coupled to the controller (para 0059: "a touchscreen display 110...each operationally coupled to the processor 104"); and a communication interface (radio 103; para 0058: "the radio can include a transceiver configured for two-way wireless communication") at least partially disposed within the housing wherein the user interface device is coupled to the communication interface via the one or more signal paths (see Fig 1: radio 103 is coupled to processor 104 as denoted by black lines).
Meyer does not disclose wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing.
However, Duff teaches wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals (para 0183) from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing (para 0186).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing user health of Meyer wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing, as taught by Duff, for purpose of calculating a precise location and height within the physical structure (para 0186).
Regarding claim 10, Meyer further teaches wherein the one or more signal paths extend through at least one of the two legs that couple the handle to the body (Fig 1, 2A: signal paths denoted by black lines reach pressure sensors 112, 212 so they must travel through one of the legs to reach handle 211 which contains pressure sensors 112, 212).
Regarding claim 11, Meyer further teaches wherein the controller is configured to: receive grip strength data generated by the user via the force sensor (para 0100: "Once the sensed input 301 is received via the terminal device 101, the central processor 104 can process the data"); and determine at least one grip strength metric for the user based on the received grip strength data (para 0100: grip strength given a graded score of 1, 2, 3, 4).
Regarding claim 12, Meyer further teaches wherein the controller is configured to: receive ambulatory mobility data generated by a user via the inertial sensor (para 0088: "clinical parameters obtained via device accelerometry 114 and global position sensors 113...instructions can be provided for the patient to hold the device firmly in his/her hand and lift the device from the bed to a 45 degree angle above the bed for 10 seconds"); and determine at least one health metric for the user based on the received ambulatory mobility data (para 0083: patient can be scored as a 0,1 based on ambulatory motion).
Regarding claim 15, Meyer further teaches a temperature sensor (para 0019).
Regarding claim 17, Meyer discloses an apparatus for assessing user frailty (Fig 2A-2B; para 0010), comprising: a body (see Fig 2, 7: portion surrounding smartphone of mobile assessment terminal 201, 701); a handle (any of three handles 211) coupled to the body by two legs (see two legs connecting handle 211 to main body of mobile assessment terminal 201); a force sensor (pressure sensors 213) at least partially disposed within the handle (para 0061: "device 201 has three handles 211 with soft grip features 212 and pressure sensors 213 embedded in the handle grips"); an inertial sensor at least partially disposed within the handle or the body (see Fig 1: accelerometer 114 located within mobile assessment terminal 101, 201); and a cavity defined within the body (see Fig 2 and 7; para 0061: body includes interior space for housing touchscreen 207, speaker 202, camera 204, microphone 203, etc.), the cavity configured to receive a user interface device (touchscreen interface 207 and central processor 104 contained within mobile assessment terminal 101, 201); and a communication interface (radio 103; para 0058: "the radio can include a transceiver configured for two-way wireless communication") at least partially disposed within the housing wherein the user interface device is coupled to the communication interface via the one or more signal paths (see Fig 1: radio 103 is coupled to processor 104 as denoted by black lines).
Meyer does not disclose wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing.
However, Duff teaches wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals (para 0183) from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing (para 0186).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing user health of Meyer wherein the controller is configured to: receive height data, via the communication interface, based on triangulation with RF signals from at least three wall-mounted sensors to determine a location of the apparatus when the apparatus is held on a head of a user while the user is standing, as taught by Duff, for purpose of calculating a precise location and height within the physical structure (para 0186).
Regarding claim 18, Meyer further teaches one or more signal paths configured to couple the user interface device to the force sensor and the inertial sensor (see Fig 1: pressure sensors 112 and accelerometer 114 are coupled to processor 104 as denoted by black lines).
Regarding claim 19, Meyer further teaches wherein the one or more signal paths extend through at least one of the two legs that couple the handle to the body (Fig 1, 2A: signal paths denoted by black lines reach pressure sensors 112, 212 so they must travel through one of the legs to reach handle 211 which contains pressure sensors 112, 212).
Regarding claim 20, Meyer further teaches a temperature sensor (para 0019).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Duff, as applied to claims 1 and 9 above, and further in view of US 2013/0110475 to Greene et al., hereinafter Greene (previously cited).
Regarding claim 5, Meyer in view of Duff discloses wherein the controller is configured to: receive data generated by the user via the inertial sensor (para 0088: "clinical parameters obtained via device accelerometry 114 and global position sensors 113...Instructions can be provided for the patient to hold the device firmly in his/her hand and lift the device from the bed to a 45 degree angle above the bed for 10 seconds"); and determine the at least one health metric for the user based on the received data (para 0088: patient can be scored as a 0, 1 based on ambulatory motion).
Meyer in view of Duff does not disclose wherein the data is timed-up-and-go data.
Greene teaches a timed-up-and-go test using inertial sensors (para 0016-0017) and determining a health metric based on this data (para 0020: generating a quantitative frailty estimate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus of Meyer in view of Duff with the timed-up-and-go test, as taught by Greene, for purpose of predicting important health outcomes common in the elderly including first fall, first hospitalization, worsening ADL disability, worsening mobility disability, and death (para 0002).
Regarding claim 13, Meyer in view of Duff discloses wherein the controller is configured to: receive data generated by the user via the inertial sensor (para 0088: "clinical parameters obtained via device accelerometry 114 and global position sensors 113...Instructions can be provided for the patient to hold the device firmly in his/her hand and lift the device from the bed to a 45 degree angle above the bed for 10 seconds"); and determine the at least one health metric for the user based on the received data (para 0088: patient can be scored as a 0, 1 based on ambulatory motion).
Meyer in view of Duff does not disclose wherein the data is timed-up-and-go data.
Greene teaches a timed-up-and-go test using inertial sensors (para 0016-0017) and determining a health metric based on this data (para 0020: generating a quantitative frailty estimate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Meyer in view of Duff with the timed-up-and-go test, as taught by Greene, for purpose of predicting important health outcomes common in the elderly including first fall, first hospitalization, worsening ADL disability, worsening mobility disability, and death (para 0002).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Duff, as applied to claim 1 above, and further in view of US 8,475,367 to Yuen et al., hereinafter Yuen (previously cited).
Regarding claim 6, Meyer in view of Duff discloses the limitations of claim 1, but does not disclose wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface; and determine the at least one health metric for the user based on the received weight data.
However, Yuen teaches wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface (Col. 30, line 64-Col. 31, line 3: weighing platform); and determine the at least one health metric for the user based on the received weight data (Col 5, lines 24-36: biometric output is a health metric).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus for assessing user health of Meyer in view of Duff wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface; and determine the at least one health metric for the user based on the received weight data, as taught by Yuen, for purpose of determining or calculating physiological data (for example, body fat and lean muscle mass) (Col 17, lines 10-12).
Regarding claim 14, Meyer in view of Duff discloses the limitations of claim 9, but does not disclose wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface; and determine the at least one health metric for the user based on the received weight data.
However, Yuen teaches wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface (Col. 30, line 64-Col. 31, line 3: weighing platform); and determine the at least one health metric for the user based on the received weight data (Col 5, lines 24-36: biometric output is a health metric).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus for assessing user health of Meyer in view of
Duff wherein the controller is configured to: receive weight data for the user from the instrumented scale via the communication interface; and determine the at least one health metric for the user based on the received weight data, as taught by Yuen, for purpose of determining or calculating physiological data (for example, body fat and lean muscle mass) (Col 17, lines 10-12).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Duff, as applied to claim 9 above, and further in view of US 2013/0001435 to Engelhardt et al., hereinafter Engelhardt (previously cited).
Regarding claim 16, Meyer in view of Duff discloses wherein the housing further includes at least one external connector (para 0061: fastener or clamp; para 0072: device contains USB connection), wherein the at least one external connector is configured to interface with at least one docking station connector (device is capable of interfacing with a docking station connector via USB connection or the clamp/fastener; para 0080: wired communication to another device can be considered to be "docked" to it), wherein the apparatus is one of a plurality of apparatuses (Fig 4: three mobile assessment terminals shown), and wherein the apparatus is configured to be docked alongside the plurality of apparatuses within a docking station (multiple devices are capable of interfacing with a docking station connector via respective USB connection or the clamp/fastener; para 0080: wired communication to another device can be considered to be "docked" to it).
Meyer in view of Duff does not disclose a docking station with a plurality of docking station connectors.
Engelhardt teaches a docking station (docking station 10) with a plurality of docking station connectors (para 0035: daisy chain connectors coupled to power source 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Meyer in view of Duff with a docking station with a plurality of docking station connectors, as taught by Engelhardt, for purpose of concurrently charging and disinfecting multiple portable devices (para 0005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792